DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US Pub 2020/0098332).

With respect to claim 1, Zhang discloses a composite display screen, (see par 0002; discloses present disclosure relate to the technical field of display screen) comprising: a main display screen corresponding to a main display area and electrically connected to a first display driver integrated circuit; and at least one sub-display screen corresponding to a sub-display area and electrically connected to a second display driver integrated circuit, (see fig. 1; display area 21, display area 22; ;see par 0032; discloses the display layer 20 comprises a main display area 21 and n auxiliary display areas 22, wherein n is a positive integer. Both of the main display area 21 and the auxiliary display area 22 have a display function; see par 0068; discloses In another example, the main display area 21 and the auxiliary display area 22 use different driver ICs. For example, the terminal screen comprises two driver ICs, one for driving the main display area 21, and the other for driving the auxiliary display area 22) wherein the sub-display area is disposed on an upper part or/and a lower part of the composite display screen, (see fig. 4; par 0052; discloses a first auxiliary display area 22a arranged in a notch portion formed in an edge at the top of the main display area 21, as shown in FIG. 4) and a plurality of functional components are disposed correspondingly in the sub-display area (see par 0049; discloses functional devices are disposed below the auxiliary display area 22. The functional devices comprise but not limited to at least one of following hardware units: a camera, an earphone, a light sensor, a distance sensor, a biosensor, an environmental sensor, a food safety detection sensor, a health sensor and an optical transmitter).

With respect to claim 2, Zhang discloses wherein a first pixel unit in the main display area comprises a first sub-pixel unit and a first transparent subunit, a second pixel unit of the sub-display screen comprises a second sub-pixel unit and a second transparent subunit, and an area of the second transparent subunit is greater than an area of the first transparent subunit (see fig. 2A; discloses pixels in the main display area 21 and pixels in the auxiliary display area 22; see par 0041; discloses the resolution of the main display area 21 is higher than that of the i-th auxiliary display area; the resolution of the main display area 21 is 400 ppi (pixels per inch), and the resolution of the i-th auxiliary display area is only 100 ppi or even lower; see par 0042; discloses The light transmittance performance of the main display area 21 is different from that of the i-th auxiliary display area. the i-th auxiliary display area has the light transmittance greater than 30%. Alternatively, the i-th auxiliary display area has the light transmittance greater than 40%).

With respect to claim 3, Zhang discloses wherein the sub-display screen is a first sub-display screen corresponding to a first sub-display area and electrically connected to the second display driver integrated circuit, wherein the first sub-display area is disposed on the upper part of the composite display screen (see fig. 4; par 0052; discloses a first auxiliary display area 22a arranged in a notch portion formed in an edge at the top of the main display area 21, as shown in FIG. 4;).

With respect to claim 4, Zhang discloses comprising a second sub-display screen corresponding to a second sub-display area and electrically connected to the second display driver integrated circuit, wherein the second sub-display area is disposed on the lower part of the composite display screen (see fig. 9(b); par 0061; discloses In FIG. 9B, there are two auxiliary display areas 22 disposed at the top and bottom of the terminal device; see par 0068; discloses the display layer 20 comprises a plurality of auxiliary display areas 22, the plurality of auxiliary display areas 22 may share the same driver IC, and may also use different driver ICs).

With respect to claim 5, Zhang discloses wherein the functional components disposed in the first sub-display area comprise a camera, an infrared sensor, or a flash lamp (see par 0049; discloses functional devices are disposed below the auxiliary display area 22. The functional devices comprise but not limited to at least one of following hardware units: a camera, an earphone, a light sensor,).

With respect to claim 6, Zhang discloses wherein the functional components disposed in the second sub-display area comprise a fingerprint sensor (see par 0049; discloses The functional devices comprise but not limited to at least one of following hardware units: a camera, an earphone, a light sensor, a distance sensor, a biosensor, an environmental sensor, a food safety detection sensor, a health sensor and an optical transmitter; The biosensor is configured to identify a biological feature of the user, e.g., a fingerprint recognition sensor, an iris recognition sensor, etc).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub 2020/0098332) in view of Carrigan et al (US Pub 2018/0329585).

With respect to claim 7, Zhang discloses a composite display screen module, comprising: the composite display screen according to claim 1; comprising a touch sensitive layer; (the terminal screen may further comprise a touch sensitive layer and a glass cover plate besides the substrate 10 and the display layer 20 described above); and an image processing unit connected to the input unit, and used to divide a received image signal into a first part and a second part, wherein the first part corresponds to the main display area, and the second part corresponds to the sub-display area (see par 0108; discloses The processing module 1120 is configured to determine a display parameter of a portion joined with the auxiliary display area in the main display area in accordance with the content required to be displayed by the main display area and the auxiliary display area, the display parameter of the joined portion being configured to ensure a smooth transition from a display effect of the main display area to a display effect of the auxiliary display area.);
Zhang doesn’t expressly disclose an input unit connected to a touch control sensor, and used to generate an image signal in response to a user's input operation;
In the same field of endeavor, Carrigan discloses user interfaces for managing and managing audio items (see abstract); Carrigan discloses where an input unit connected to a touch control sensor, and used to generate an image signal in response to a user's input operation (see par 0008; discloses executed by one or more processors of an electronic device with a touch-sensitive display, the one or more programs including instructions for: displaying, on the display, a first user interface, wherein the first user interface includes a scrollable plurality of audio playlist items associated with a plurality of audio playlists; receiving a first user input on a first audio playlist item of the plurality of audio playlist items; in response to receiving the first user input on the first audio playlist item: displaying, on the display, a second user interface);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Zhang to receive inputs through the touch sensor and update the display in response to the received input as disclosed by Carrigan in order to allow user to navigate through user interfaces via touch inputs provided to the touch sensor without the need to external input devices.

With respect to claim 8, Zhang discloses wherein a first pixel unit in the main display area comprises a first sub-pixel unit and a first transparent subunit, a second pixel unit of the sub-display screen comprises a second sub-pixel unit and a second transparent subunit, and an area of the second transparent subunit is greater than an area of the first transparent subunit (see fig. 2A; discloses pixels in the main display area 21 and pixels in the auxiliary display area 22; see par 0041; discloses the resolution of the main display area 21 is higher than that of the i-th auxiliary display area; the resolution of the main display area 21 is 400 ppi (pixels per inch), and the resolution of the i-th auxiliary display area is only 100 ppi or even lower; see par 0042; discloses The light transmittance performance of the main display area 21 is different from that of the i-th auxiliary display area. the i-th auxiliary display area has the light transmittance greater than 30%. Alternatively, the i-th auxiliary display area has the light transmittance greater than 40%).

With respect to claim 9, Zhang as modified by Carrigan further discloses wherein the sub-display screen of the composite display screen is a first sub-display screen corresponding to a first sub-display area and electrically connected to the second display driver integrated circuit, wherein the first sub-display area is disposed on the upper part of the composite display screen (Zhang; see fig. 4; par 0052; discloses a first auxiliary display area 22a arranged in a notch portion formed in an edge at the top of the main display area 21, as shown in FIG. 4;).

With respect to claim 10, Zhang as modified by Carrigan further discloses wherein the composite display screen comprises a second sub-display screen corresponding to a second sub-display area and electrically connected to the second display driver integrated circuit, wherein the second sub-display area is disposed on the lower part of the composite display screen (Zhang; see fig. 9(b); par 0061; discloses In FIG. 9B, there are two auxiliary display areas 22 disposed at the top and bottom of the terminal device; see par 0068; discloses the display layer 20 comprises a plurality of auxiliary display areas 22, the plurality of auxiliary display areas 22 may share the same driver IC, and may also use different driver ICs).

With respect to claim 11, Zhang as modified by Carrigan further discloses a display control method of the composite display screen module according to claim 7, (Zhang; see par 0089; discloses exemplary embodiment of the present disclosure further provides a control method of a terminal screen, which is used for controlling the terminal screen provided by the embodiment of FIG. 1 or any of the above optional embodiments) S1) the input unit transmitting the image signal to the image processing unit; (Zhang; see par 0089; discloses The method may be executed by a driver IC of the terminal screen, or a processor in a terminal, or executed through interaction and cooperation between a plurality of components with the processing capacity in the terminal. The method comprises the following steps: sending a first synchronizing signal to the main display area and a second synchronizing signal to the auxiliary display area) and S2) the image processing unit dividing the received image signal into the first part and the second part, wherein the first part corresponds to the main display area, and the second part corresponds to the sub-display area (Zhang; see par 0090; discloses the first synchronizing signal and the second synchronizing signal are configured to control the main display area and the auxiliary display area to simultaneously display the same content. The same content may also be called the same display or the same frame.).

With respect to claim 12, Zhang as modified by Carrigan further discloses comprising following steps: S3) the image processing unit detecting whether devices in the sub-display area are turned on; and S4) the image processing unit controlling the first display driver integrated circuit and the second display driver integrated circuit to modulate whether to display images in the main display area and the sub-display area (Zhang; see par 0098; discloses when the terminal is in different working statuses, the auxiliary display area may have different display contents. Optionally, when the terminal in a target working status, a target display content that needs to be displayed by the auxiliary display area and corresponds to the target working status is determined, and the auxiliary display area is controlled to display the target display content).

With respect to claim 13, Zhang as modified by Carrigan further discloses wherein the step S4) comprises following steps: S5) if the devices in the sub-display area are detected to be turned on, the image processing unit will control the first display driver integrated circuit to be turned on and the second display driver integrated circuit to be turned off (Zhang; see par 0085; discloses in some specific situations, a certain portion of or the whole auxiliary display area 22 may be controlled not to display. That is, whether the auxiliary display area 22 displays the content and the content is displayed in or not in which portion of the auxiliary display area may be flexibly controlled in accordance with actual demands; see par 0099; discloses taking that the target working status is the shooting mode as an example, in the shooting mode, the camera located below the auxiliary display area needs to work. The terminal may control the auxiliary display area to display a pure color (e.g., black) block to improve the light transmittance of the auxiliary display area. Thus, interference to an image is reduced as much as possible, improving the image quality).

Zhang as modified by Carrigan further discloses wherein the step S5) comprises following steps: S6) making the image signal of the first part displayed in the main display area and the image signal of the second part not displayed (Zhang; see par 0085; discloses in some specific situations, a certain portion of or the whole auxiliary display area 22 may be controlled not to display. That is, whether the auxiliary display area 22 displays the content and the content is displayed in or not in which portion of the auxiliary display area may be flexibly controlled in accordance with actual demands).

With respect to claim 15, Zhang as modified by Carrigan further discloses wherein the step S4) comprises following steps: S7) if the devices in the sub-display area are detected to be turned off, the image processing unit will control the first display driver integrated circuit and the second display driver integrated circuit to be turned on (Zhang; par 0091; discloses By adoption of the terminal screen provided by the embodiment of the present disclosure, the display contents of the main display area and the auxiliary display area are combined to form a complete display content. The complete display content is equivalent to a complete display content that may be displayed by another terminal screen, which has the same size and shape as this terminal screen but is not divided into the main display area and the auxiliary display area).

With respect to claim 16, Zhang as modified by Carrigan further discloses wherein the step S7) comprises following steps: S8) making the image signal of the first Zhang; par 0091; discloses By adoption of the terminal screen provided by the embodiment of the present disclosure, the display contents of the main display area and the auxiliary display area are combined to form a complete display content. The complete display content is equivalent to a complete display content that may be displayed by another terminal screen, which has the same size and shape as this terminal screen but is not divided into the main display area and the auxiliary display area).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SUJIT SHAH/           Examiner, Art Unit 2624               

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624